UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7982



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HAROLD ALEXANDOR HAWKINS, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-98-159)


Submitted:   February 5, 2002          Decided:     February 21, 2002


Before WIDENER, LUTTIG, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harold Alexandor Hawkins, Jr., Appellant Pro Se.     James Brien
Comey, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Vir-
ginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Harold Alexandor Hawkins, Jr. seeks to appeal the district

court’s order denying his motion filed under 28 U.S.C.A. § 2255

(West Supp. 2001).    We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court. United States v. Hawkins, No. CR-

98-159 (E.D. Va. Oct. 15, 2001).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2